Title: Thomas Jefferson to Isaac A. Coles, 8 January 1810
From: Jefferson, Thomas
To: Coles, Isaac A.


          
            Dear Sir
             
                     Monticello 
                     Jan. 8. 10.
          
          Your favor of the 5th came to hand last night. that of Dec. 29. had been recieved by the preceding post. 
		  Govr Lewis’s papers shall be disposed of as you desire.
			 
		  
		  
		  
		  the prints in my bed chamber of the President’s house belong to the house. 
		   
		  Claxton had procured & hung there those of Genl Washington & myself before I went there, & he afterwards added mr Adams’s at my request.
			 
		  
		  
		  your brothers Edward & John were here a few days ago.
			 
		  I think Edward had not then recieved the invitation from the President. all happens for the best.
			 
		  
		  while your late affair with Nelson has covered him alone with reproach, it’s effect of bringing you home to your affairs & friends among whom you are to pass your days, will undoubtedly promote your happiness. the habits
			 of a country life should not be too long postponed, nor the valuable affections of country society; & still more especially those connections without which man cannot be happy; and that by a
			 very
			 wise law of his nature. 
		  
		  we shall certainly gain by your being restored to our neighborhood, and I hope you will consider 
              Monticello as much a home as Enniscorthy. 
		  
		  the military life in time of peace must be the most disagreeable possible.
			 
		  I know none but that of a monk which must present so much ennui.
			 
		  in the country, our occupations are so
			 diversified, & so constantly presenting to us their results, that the mind is constantly employed either on objects present, or those in expectation. come then and see how much happier one is
			 in
			 being an active Agricole than a city lounger.  
		  present me affectionately to the President & mrs Madison, and accept especially for yourself the assurances of my constant attachment & respect.
          
            Th:
            Jefferson
        